UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-4664



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY LAMONTE EVANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-95-184)


Submitted:   July 15, 1997                 Decided:   August 21, 1997


Before HALL, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin M. Hardy, Washington, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Cynthia E. Tompkins, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Evans appeals his conviction and sentence for posses-

sion with intent to distribute more than fifty grams of crack co-

caine and 1,193 grams of marihuana.1 Evans claims that the district
court erred by denying his motion to suppress drugs found in a car

in which he was a passenger. Specifically, he contends that the

police violated his constitutional rights by stopping and searching

the vehicle based upon an anonymous tip. Finding that Evans waived

appellate review, we affirm Evans' conviction and sentence.
     On May 8, 1995, the Wilson, North Carolina, police received
a tip that Gregory Evans, a known drug dealer, would transport a

large amount of crack cocaine from Raleigh to Wilson at approxi-

mately 11:00 p.m. that evening. The caller told the police that

Evans would be traveling in a white Mercedes with expensive tires

and rims, and that the car had a North Carolina license plate with

the first three letters being "GTP." Additionally, the caller in-

formed police that the cocaine would likely be located in the trunk
of the Mercedes.
     At approximately 11:00 p.m. on a major highway linking Raleigh

and Wilson, police officers stopped a white Mercedes with expensive

tires and rims, and a North Carolina license plate beginning with

the letters "GTP." As the officers approached the vehicle, they

recognized the passenger as Gregory Evans. The officers requested

that Evans and the driver exit the vehicle. Upon exiting the



     1
         21 U.S.C. § 841(a) (1994).
                                  2
vehicle, the officers frisked and handcuffed Evans and the driver;

however, the officers informed them that they were not under

arrest, but merely being handcuffed for their and the officers'

safety. The driver consented to a vehicle search, and a police dog

alerted to the inside back seat, right rear door, and trunk area.
The police recovered 474 grams of crack cocaine and 1,193 grams of

marihuana from the trunk of the automobile.

     Evans moved to suppress the drugs recovered from the car. The

matter was referred to a magistrate judge.2 The magistrate judge
found that Evans lacked standing to challenge the search and rec-

ommended that Evans' motion to suppress be denied. Evans failed to

object to the magistrate judge's report, and the district court de-
nied the motion to suppress. Evans now appeals the district court's

denial of his motion to suppress.

     Evans' appeal is without merit. Evans waived appellate review
of this issue by failing to object to the magistrate judge's report

and recommendation.3 In fully counseled cases, the timely filing of
objections is necessary to preserve appellate review. 4
     Accordingly, we affirm Evans' conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


     2
         See 28 U.S.C. § 636(b)(1)(B) (1994).
     3
         See Wells v. Shriners Hosp., 109 F.3d 198, 201 (4th Cir.
1997).
     4
         Id.
                                  3
    AFFIRMED




4